Citation Nr: 9914735
Decision Date: 05/25/99	Archive Date: 08/06/99

DOCKET NO. 97-13 277A           DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Whether new and material evidence has been submitted to reopen the
veteran's claim of entitlement to service connection for chronic
left serous otitis media and residuals of left ear injury.

REPRESENTATION

Appellant represented by: Peter J. Sarda, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and a friend.

ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North
Carolina, which denied the veteran's application to reopen his
claim for service connection for chronic left serous otitis media
and residuals of left ear injury. The veteran disagreed with that
determination and this appeal ensued.

In August 1997, the veteran and a friend presented testimony at a
hearing conducted via video-conference before the undersigned Board
member.

In March 1998, the Board denied the veteran's application to reopen
his claim for service connection for chronic left serous otitis
media and residuals of left ear injury. The Board found that new
and material evidence, which was probative so as to raise a
reasonable possibility of changing the outcome, had not been
presented since the November 1994 RO decision. The veteran appealed
to the United States Court of Appeals for Veterans Claims (formerly
the United States Court of Veterans Appeals) (Court). In an October
1998 Order, the Court granted a joint motion for remand, vacating
the Board's decision, and remanding the case for additional
proceedings consistent with a decision of the United States Court
of Appeals for the Federal Circuit in Hodge v. West, 155 F.3d. 1356
(Fed. Cir. 1998).

The Board advised the veteran's representative and provided an
opportunity to submit additional evidence or argument. No further
evidence or argument has been presented and the Board will proceed
with appellate review.

2 -

FINDINGS OF FACT

1. In a November 1994 decision, the RO denied the veteran's claim
of entitlement to service connection for chronic left serous otitis
media and residuals of left ear injury; the veteran was provided
notice of the decision and of his appellate rights, did not appeal
this determination, and the decision became final.

2. Evidence added to the record since the November 1994 rating
decision that denied the veteran's claim for service connection for
chronic left serous otitis media and residuals of left ear injury
is not cumulative or redundant, is relevant and probative, and,
when viewed in conjunction with the evidence previously of record
is so significant that it must be considered in order to fairly
decide the merits of the case.

3. The veteran has not submitted competent evidence sufficient to
justify a belief by a fair and impartial individual that he has
presented a plausible claim of service connection for chronic left
serous otitis media or residuals of left ear injury.

CONCLUSIONS OF LAW

1. Evidence. received since the November 1994 RO decision denying
service connection for chronic left serous otitis media and
residuals of left ear injury is new and material, and the veteran's
claim is reopened. 38 U.S.C.A. 5107, 5108, 7105 (West 1991 & Supp.
1998); 38 C.F.R. 3.156 (a) (1998).

2. The veteran has not submitted evidence of a well-grounded claim
of service connection for chronic left serous otitis media and
residuals of left ear injury. 38 U.S.C.A. 1110, 1131, 5107(a), 7104
(West 1991 & Supp. 1998); 38 C.F.R. 3.303 (1998).

3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and material evidence

In November 1994, the RO denied service connection for residuals of
a left ear injury and for chronic serous otitis of the left ear. In
reaching this determination, the RO explained that, although the
veteran was treated for an injury to his left ear during service,
the disorder was shown to be a temporary condition that, resolved
with treatment, and which resulted in no permanent residual
disability. In addition, the RO reasoned the veteran's left ear was
noted to be normal at discharge, and that there was no evidence
that established that the veteran had a chronic left ear disability
that had its onset during service. The veteran did not appeal this
determination.

The evidence of record at the time of the November 1994 decision
included the service medical records, pertinent private medical
records, dated from May 1983 to December 1991, and statements of
the veteran. The service medical records show that, on March 6,
1951, the veteran was treated for an injury that he sustained from
"compressed air" the day before. According to the service entry, an
air hose apparently ruptured near the veteran's left ear while he
was working. The service examiner initially indicated that the
veteran had a possible ruptured eardrum. Physical examination
revealed that his eardrum was markedly inflamed, edematous and
hemorrhagic. In addition, the physician indicated that there was
"possible perforation." The veteran was treated with penicillin.
When seen the next day, the examiner reported that the veteran's
appearance was much improved. In addition, the examiner stated that
no perforation was evident. There is no further- record of either
complaints or treatment of left ear problems during the remainder
of the veteran's period of active duty. In this regard, the Board
observes that the veteran was seen subsequent to March 1951 on
numerous occasions for complaints and treatment of other problems.
The Report of Medial Examination at separation from service, dated
in May 1954, reflects that the veteran's ears, including his
eardrums, were noted to be normal. In this regard, the clinical
evaluation indicated that there was no eardrum perforation.

4 - 

The private medical records, dated from May 1983 to December 1991,
show that the veteran was treated by several physicians for various
ear problems, including for chronic left serous otitis media. In
addition, the records reflect that, in June 1983, the veteran had
surgery to treat that disorder. Significantly, there was no
reference to a history of complaints or treatment of left ear
problems during service, and none of the examiners offered an
opinion as to the relationship, if any, between the veteran's left
ear pathology and his period of active duty.

Finally, in his statements, the veteran reported that a rocket had
misfired and subsequently exploded during service. He indicated
that that caused a high pressure hose to rupture, which resulted in
his sustaining a right ear injury; the veteran has since indicated
that he meant to report having sustained a left ear injury. In a
September 1994 statement, the veteran indicated that he had been
treated by a Dr. Joseph Johnson, that that physician had retired in
197 1, and that records of his treatment were not available. In
addition, reported that he was unable to obtain any additional
medical evidence in support of his claim.

The veteran did not submit a Notice of Disagreement, and therefore
the November 1994 rating decision and it became final based on the
evidence then of record. 38 U.S.C.A. 7105; 38 C.F.R. 3.104(a),
20.302. However, if new and material evidence is presented or
secured with respect to a claim which has been. disallowed the
Secretary shall reopen the claim and review the former disposition
of the claim. 38 U.S.C.A. 5108; Manio v. Derwinski, 1 Vet. App.
140, 145 (1991). As defined by regulation, new and material
evidence means evidence not previously submitted to agency decision
makers, which bears directly and substantially upon the specific
matter under consideration, which is neither cumulative nor
redundant, and which by itself or in connection with the evidence
previously assembled is so significant that it must be considered
in order to fairly decide the merits of the claim. 3 8 C.F.R.
3.156(a). In addition, for the purpose of determining whether a
case should be reopened, the credibility of the evidence added to
the record is to be presumed. Justus v. Principi, 3 Vet. App. 510,
513 (1992). There is no requirement, however, that in order to
reopen a claim, that the new evidence, when

- 5 -

viewed in the context of all the evidence, both new and old, create
a reasonable possibility that the outcome of the case on the merits
would be changed,. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)
(expressly rejecting the standard @for determining whether new and
material evidence had been submitting sufficient to reopen a claim
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

As noted in the introduction to this decision, in March 1998, the
Board denied the veteran's application to reopen his claim for
service connection for chronic left serous otitis media and
residuals of left ear injury. The Board in its decision applied the
standard set forth in Colvin. Subsequent to that decision, the
United States Court of Appeals for the Federal Circuit (Federal
Circuit) decided Hodge. In an October 1998 Order, the Court granted
a joint motion for remand, vacating the Board's determination, and
remanding the case in order to consider the Federal Circuit's
decision in Hodge.

Thereafter, in response to the Federal Circuit's decision in Hodge,
the Court provided further guidance for the adjudication of
previously denied claims to which finality had attached in Elkins
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17 1999) (en banc), and
in Winters v West, No. 97-2180, (U.S. Vet. App. Feb. 17 1999) (en
banc). In Elkins and Winters, the Court set forth a three-part
test. Under the new Elkins test, the Secretary must first determine
whether the veteran has presented new and material evidence under
38 C.F.R. 3.156(a) in order to have a finally decided claim
reopened under 38 U.S.C.A. 5108. Second, if new and material
evidence has been presented, immediately upon reopening the claim
the Secretary must determine whether, based upon all the evidence
of record in support of the claim, presuming its credibility, the
claim as reopened is well grounded pursuant to 38 U.S.C.A. 5107(a).
Third, if the claim is well grounded, the Secretary may then
proceed to evaluate the merits of the claim, but only after
ensuring that his duty to assist under 38 C.F.R. 5107(b) has been
fulfilled. Elkins, slip op. at 14-15; Winters, slip op. at 4. In
light of the foregoing, the Board will consider the veteran's
application to reopen his claim for service connection for chronic
left serous otitis media and residuals of left ear injury.

6 - 

In May 1996, the RO received the veteran's current application to
reopen his claim for chronic left serous otitis media and residuals
of left ear injury. Evidence associated with the claims file since
the November 1994 RO determination includes an April 1995
audiogram; private medical reports, dated from May 1996 to January
1997; lay statements, dated from October 1996 to August 1997; a
transcript of the testimony of the veteran and his friend at a
hearing conducted via video-conference before the undersigned Board
member in August 1997; and statements of the veteran.

The April 1995 audiogram apparently reflects that the veteran has
impaired hearing. In the May 1996 medical report, the veteran's
private physician, Dr. William Vaught, indicated that he had
treated the veteran for persistent middle ear disease since 1983.
In addition, he stated that the veteran had suffered a severe
injury to his left tympanic membrane during service, which caused
his left eardrum to rupture. Dr. Vaught explained that, during
service, a rocket exploded, which caused an air hose located near
the veteran's head to rupture. The physician stated that, since
that incident, the veteran has had recurrent left ear problems,
which he opined would persist.

In addition, in an October 1996 medical report, Dr. Mark A.
Crissman indicated that his treatment records relating to the
veteran were unavailable. Significantly, however, Dr. Crissman
stated that the veteran had "permanent left ear damage as a result
of his combat duties."

Further, in a January 1997 medical report, Dr. Robert W. Carter
indicated that, in the early 1970s, the veteran had evidence of
scarring of his left eardrum. Dr. Carter stated that the cause of
the scarring was unknown, although he reported. that the veteran
attributed it to an injury that took place during his period of
military service. The physician added that, in 1983, the veteran
developed an ear problem requiring the insertion of tubes in his
left ear to treat his serous otitis. Dr. Carter reported that the
veteran has had some ear problems since that time, but that he had
not treated him since 1986.

7 - 

As noted above, the veteran has submitted numerous lay statements,
dated from October 1996 to August 1997, in support of this claim.
The October 1996 statement was written by a service colleague of
the veteran. In the statement, he reported that, while serving with
the veteran aboard an aircraft carrier, a plane that returned from
an airstrike over Korea was carrying a rocket that "misfired." He
stated that when the plane landed, the rocket "bounced off' and
slid up the flight deck, went over the side of the aircraft
carrier, and exploded near the fire room, where the veteran was "on
watch." The veteran's fellow serviceman further reported that
another noncommissioned officer informed them of the explosion and
explained that a high pressure flexible hose broke, causing air
pressure to hit across the veteran's ear, which resulted in the
rupturing of his eardrum. In addition, the veteran's service
colleague stated that his bunk was "across" from the veteran's, and
that the veteran went to sick bay several times. Further, he
recalled that on many nights, the veteran was unable to sleep
because of the severe pain.

In addition, in a January 1997 lay statement, the affirmant, who
identified himself as a former employer of the veteran, indicated
that, in the 1950s, the veteran had worked for him at Jordan
Enterprises. He stated that, on several occasions, the veteran had
to leave work due to severe ear pain.

Also of record are two lay statements, dated in February and August
1997, respectively, which were submitted by a nurse who was
formerly employed by Dr. Joseph Johnson. In the February 1997
statement, she indicated that, in the mid- 1960s, the veteran was
treated by Dr. Johnson with penicillin for his "ear problems." In
the latter statement, which was submitted at the August 1997
hearing accompanied by a waiver of RO consideration, the nurse
indicated that the veteran was treated for left ear infections,
which he reported had been recurrent since sustaining an injury
during his period of service in the Navy. She reiterated that the
disorder was treated with injections of penicillin, which she
reported that she had administered. Finally, she stated that she
had been acquainted with the veteran for approximately four to five
years prior to assisting in his medical treatment.

8 - 

In an August 1997 lay statement, which was prepared by the son of
Dr. Johnson and that was submitted at the August 1997 hearing,
accompanied by a waiver of RO consideration, he indicated that his
father had practiced medicine for more than 40 years in Graham,
North Carolina. He reported that, during that time, his father did
not keep individual patient profiles. He added that his father
retired in approximately 1970 and that he died in 1978. In
addition, the affirmant stated that the only copies of medical
records that he was aware were those sent to his father from
hospitals that had referred patients to him. He added that, after
his retirement, his father's office was cleaned out. Finally, he
reported that his father's practice was not taken over by any
individual physician and that he was unaware of any other records
that might remain in existence.

As noted above, in August 1997, the veteran and a friend testified
via video- conference at hearing before the undersigned Board
member. The veteran reported that he sustained a left ear injury
during service that caused his left ear to rupture. He stated that,
as a result, he experienced severe left ear pain; he also reported
having discharge from his left ear. The veteran said that he was
treated with penicillin, but that subsequently, his ear "burst" and
that he was again treated with penicillin. The veteran further
testified that he sustained a second ear injury during service, but
that he did not seek treatment for that injury. He also reported
that he was examined by a corpsman at time of separation from
service. The veteran testified that the examiner reported that "he
did not see anything but scarring" because his left ear injury had
healed. He stated, however, that the corpsman counseled him to
remain in service in order to treat his left ear disorder, but that
he elected to forego that treatment due to his desire to return
home.

In addition, the veteran testified that he did not receive any
medical treatment for his left ear problems from 1954 to 1956, when
he received treatment from Dr. Johnson. He reported that Dr.
Johnson treated the disorder with penicillin. In addition, the
veteran said that Dr. Johnson had been his family physician when he
was a small boy, and that he received medical care from him for
many years prior to his retirement in approximately 1970. The
veteran reported that he continued to receive treatment for serous
otitis. Finally, the veteran's friend essentially testified

- 9 -

that the veteran was very healthy before service and that he had
not had any left ear problems.

The Board is mindful of the mandate in the recent Hodge precedent,
discussed above. Therein, the Federal Circuit Court declared:

We certainly agree with the Court of Veterans Appeals that not
every piece of new evidence is "material"; we are concerned,
however, that some new evidence may well contribute to a more
complete picture of the circumstances surrounding the origin of t
veteran's injury or disability, even where it will not eventually
convince the Board to alter its ratings decision. Where so much of
the evidence regarding the veterans' claims for service connection
and compensation is circumstantial at best, the need for a complete
and accurate record takes on even greater importance.

Hodge v. West, supra, slip op. at 15.

In view of the change provided by the Federal Circuit Court, the
Board concludes that the threshold for reopening a previously
denied claim has been lowered. Accordingly, we find that the newly
submitted evidence, in particular the May 1996, October 1996 and
January 1997 private medical reports, in combination with the other
medical and lay evidence now of record, meet the regulatory
standard of evidence "which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim." 38
C.F.R. 3.156(a) (1998). Having determined that new and material
evidence has been added to the record, the veteran's claim for
service connection for chronic left serous otitis media and
residuals of left ear injury is reopened.

I. Service connection

As the veteran's claim has been reopened, the Board must now
immediately determine whether, based upon all the evidence of
record in support of the claim,

- 10 -

presuming its credibility, the reopened claim is well grounded
pursuant to 5107(a). Elkins; Winters.

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a pre-existing injury suffered or disease
contracted in line of duty. 38 U.S.C.A.  1110, 1131; 38 C.F.R.
3.303. Regulations also provide that service connection may be
granted for any disease diagnosed after discharge when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d).

Three types of evidence must be presented in order for a claim for
service connection to be well grounded: (1) a medical diagnosis of
a current disability; (2) medical, or in certain circumstances, lay
evidence of in-service occurrence or aggravation of a disease or
injury; and (3) medical evidence of a nexus between an in-service
injury or disease and the current disability. Where the
determinative issue involves medical causation, competent medical
evidence to the effect that the claim is plausible is required.
Epps v. Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v.
Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be established under the provisions of
38 C.F.R. 3.303(b), when the evidence, regardless of its date,
shows that a veteran had a chronic condition in service or during
the applicable presumptive period. For the showing of chronic
disease in service there is required a combination of
manifestations sufficient to identify the disease entity, and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis
including the word "chronic." When the disease identity is
established, there is no requirement of evidentiary showing of
continuity. Continuity of symptomatology is required only where the
condition noted during service (or in the presumptive period) is
not, in fact, shown to be chronic or where the diagnosis of
chronicity may be legitimately questioned. When the fact of
chronicity in service is not adequately supported, then a showing
of continuity after discharge is required to support the claim. See
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

- 11 - 

Upon a review of all the evidence of record, the Board concludes
that competent medical evidence of a nexus between an in-service
injury or disease and his current disability has not been
presented. As such, the veteran has failed to present a well-
grounded claim for service connection for chronic left serous
otitis media and residuals of left ear injury. In reaching this
conclusion, the Board observes that, in the May 1996 report, Dr.
Vaught states that that the veteran suffered a ruptured eardrum
during service. Dr. Vaught indicates that, since that time, the
veteran has had recurrent problems, which he opined would persist.
However, this is not reflected in his December 1991 statement. In
addition, the opinion does not appear to be related to any specific
findings. Indeed, it appears that Dr. Vaught did not review the
veteran's service medical records and instead based his conclusion
solely on the veteran's reported history. In this regard, although
Dr. Vaught reports that the veteran suffered a ruptured left
eardrum during service, the service medical records reflect that an
entry dated on March 7, 195 1, the day after he sustained a left
ear injury, the examiner reported that the veteran's ear was "much
improved," and that "no perforation was evident." Moreover, as
noted above, the clinical evaluation at separation from service
specifically indicated that there was no perforation of the ear
drum.

Similarly, in his October 1996 report, in attributing the veteran's
current left ear disorder to his period of military service, Dr.
Crissman appears to rely upon the veteran's reported medical
history. However, as noted above, that history is inconsistent with
the contemporary findings reflected in the service medical records.
In addition, the Board observes that he does not reference any
medical basis for concluding that the veteran's current left ear
disorder is related to his combat experiences during service.
Indeed, the veteran himself does not even allege that he
participated in combat.

Finally, in his January 1997 report, Dr. Carter indicated that, in
the early 1970s, i.e. more than a decade subsequent to his
discharge from active duty, the veteran had evidence of scarring of
his left eardrum. Dr. Carter stated that the cause of the scarring
was unknown, although he reported that the veteran attributed to an
injury

- 12 - 

that took place during his period of military service. Again, the
medical opinion appears based solely on a history provided by the
veteran.

The record is clear that the veteran complained during service of
an ear injury from exposure to compressed air and a possible
ruptured ear drum was suspected at first, but reported not to be
present on examination the next day. Accordingly, the Board must
conclude that, notwithstanding the fact that some of the medical
reports attribute the veteran's left ear disability to service
trauma, all of these opinions are based upon history given to the
physicians by the veteran. However, a bare transcription of a lay
history is not transformed into "competent medical evidence" merely
because the transcriber happens to be a medical professional.
LeShore v. Brown, 8 Vet. App. 406 (1995). In this regard, the Board
observes that in Swann v. Brown, 5 Vet. App. 229 (1993), the Court
held a physician's diagnosis that was based on facts alleged by the
veteran 20 years after service was not sufficient to establish a
well-grounded claim. This is especially so in light of the fact
that none of the private medical examiners who relate the veteran's
current left ear disorder to service had the benefit of reviewing
his claims folder prior to the preparation of his report. Moreover,
although an examiner can render a current diagnosis based on his or
her examination of the veteran, a medical opinion regarding
etiology which is specifically reliant upon the self-reported
history of a veteran, can be no better than the facts alleged by
the veteran. Swann. In effect, it is mere speculation. See Black v.
Brown, 5 Vet. App. 177, 180 (1993). As such, these statements do
not link the veteran's current left ear disorder to service.
Moreover, as discussed above, the statements rely on an inaccurate
history, because the service medical records found no actual
eardrum perforation. It is important to note that the Board is not
required to accept as probative evidence a medical opinion that is
clearly based on a previously rejected medical history from the
veteran. See Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board does not question that the veteran sincerely believes
that his current left ear disorder is related to the episode during
service. The Board notes, however, that as a layperson, the veteran
is not competent to establish a medical diagnosis or show a medical
etiology merely by his own assertions; such matters require medical

- 13 - 

expertise. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). In order for
the veteran's claim of entitlement to service connection for
chronic left serous otitis media and residuals of left ear injury
to be considered well-grounded, he must submit medical evidence
indicating that an etiological relationship exists between that
disability and service. The Board therefore concludes that without
the requisite competent medical evidence attributing his chronic
left serous otitis media and residuals of left ear injury to the
actual events in service, the claim for service connection for this
disability is not well grounded. Caluza. As noted above, the only
medical evidence attributing the veteran's current left ear
disorder to service is based on a history provided by the veteran
that is inconsistent with that reflected in the service medical
records. In light of these circumstances, the Board must conclude
that the veteran has failed to meet his initial burden of producing
evidence of a well-grounded claim of entitlement to service
connection for chronic left serous otitis media and residuals of
left ear injury. 38 U.S.C.A. 5107.

Alternatively, even though the veteran has essentially maintained
that he has had a chronic left ear disorder since the in-service
left ear injury, he has not submitted competent medical evidence to
support this allegation. Although a veteran is competent to report
continuity of symptomatology, as a lay person, he is not competent
to relate that symptomatology to his current left ear disorder.
Consequently, because the veteran is not shown to have any medical
expertise, his claim is also not well grounded under 38 C.F.R.
3.303(b).

In reaching this conclusion, the Board notes that it is not aware
of the existence of any evidence, which, if obtained, would well
ground the veteran's claim for service connection. See McKnight v.
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997). In addition, the Board
recognizes that this claim is being considered in a manner that
differs from that employed by the RO. The RO denied the veteran's
application to reopen his claim for service connection of chronic
left serous otitis media and residuals of left ear injury, while
the Board has reopened his claim for that benefit and concluded
that it is not well grounded. However, in Winters, the Court
reopened the veteran's claim for service connection for post-
traumatic stress

- 14 -                                                            
    
disorder and thereafter denied service connection, on a de novo
basis, on the ground that the claim was not well grounded. In doing
so, the Court explained that "a remand is not required in those
situations where doing so would result in the imposition of
unnecessary burdens on the [Board] without the possibility of any
benefit flowing to the appellant." Id., slip op. at 6-7. Finally,
the Board views the above discussion as sufficient to inform the
veteran of the elements necessary to present a well-grounded claim
for the benefit sought. 38 U.S.C.A. 5103 (West 1991); Robinette v.
Brown, 8 Vet. App. 69, 77-78 (1995).

ORDER

To the extent the Board has determined that new and material
evidence has been submitted to reopen the veteran's claim seeking
service connection for chronic left serous otitis media and
residuals of left ear injury, the appeal is granted.

As a well-grounded claim of service connection for chronic left
serous otitis media and residuals of left ear injury has not been
submitted, the appeal is denied.

STEVEN L. COHN 
Member, Board of Veterans' Appeals

- 15 - 

